DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	This action is responsive to communication filed 7/29/21.

Response to Amendment
 	Examiner acknowledges the claim amendment in the communication filed 7/29/21.  The amendment places the application in condition for allowance.  See below:

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance for independent claims 1, 6 and 7.  Prior art could not be found for the features receiving a scanned image which is generated by scanning non-overlapping original documents which are placed on a scanning area and are covered by a dark sheet of object, the scanned image comprising a dark portion, an image portion duplicating the original documents, and a margin on the rim of the scanned image and  from the image portion of the scanned image by performing a multi-crop process so as to duplicate an original document from the non-overlapping original documents, wherein the margin is located at an outer side of the scanned image and outside of the document.  These features in combination with other features could not be found in the prior art.  Claims 2-5 depend on claim 1.  Therefore are also allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449.  The examiner can normally be reached on Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







August 9, 2021
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664